Citation Nr: 0124000	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  95-09 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability or disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The veteran requested a Travel Board hearing in his April 
1995 Substantive Appeal and one was scheduled to be held in 
June 1999.  However, he failed to report for that hearing.  
As such, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(e) (2000). 

In August 1999, the Board remanded the case to the RO for 
additional development.  The RO having made concerted efforts 
to comply with the remand, the case is now before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no medical evidence of a nexus between residuals 
of a stroke and active service.

3.  There is no medical evidence of a nexus between a heart 
disorder and active service.

4.  The veteran currently is service connected for 
hemorrhoids, rated as noncompensably disabling.

5.  The veteran's service-connected disability does not 
preclude him from obtaining or retaining substantially 
gainful employment.

CONCLUSIONS OF LAW

1.  Residuals of a stroke were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  A heart disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

3.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16 (2000); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service-connection and TDIU 
claims in issue have been properly developed as service and 
private medical records and Social Security Administration 
(SSA) disability claim records have been associated with the 
file.  The Board notes that the SSA records indicate that the 
veteran was significantly impaired and could not work as a 
result of his 1986 cerebrovascular accident (CVA) and a 
September 1981 statement from R. G. R., M.D., noted that the 
veteran had a congenital disorder of myocardial structure.  
Under these circumstances, the Board finds that the VCAA does 
not mandate an examination.  In a March 1995 Statement of the 
Case (SOC), the RO advised the appellant of what must be 
demonstrated to establish service connection, including on a 
presumptive basis.  The Board finds that the RO has obtained, 
or made reasonable efforts to obtain, all treatment and 
administrative records, which might be relevant to the 
veteran's claim.  Searches of several VA Medical Center 
(VAMC) treatment records proved fruitless.  The Board 
observes that the RO's efforts have been hampered by the 
failure of the veteran to respond to repeated requests for 
information on medical providers.  The veteran is advised 
that the duty to assist is not a one-way street.  "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection or to TDIU as the RO has 
complied with the notice provisions of the VCAA.  This is so 
because the RO specifically notified him of the requirements 
needed for entitlement to service connection and TDIU in the 
March 1995 SOC and the May 1996 and June 2001 Supplemental 
Statements of the Case.  The RO notified the appellant that 
for service connection there must be evidence of a current 
disability, evidence of a disease or injury due to service, 
and evidence of a link between the disability and service and 
that for TDIU that there must be evidence of an inability to 
secure and follow a substantially gainful occupation due to 
his service-connected disabilities.  Moreover, all of the 
relevant evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110; 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  Where a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic diseases, 
such as cardiovascular disease, to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2000).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The Board observes that during the pendency of this appeal, 
the veteran has alternately contended that his heart disorder 
preexisted service and was aggravated therein.  To establish 
service connection for the residuals of a stroke or a heart 
disorder on the basis of aggravation, it must be shown that a 
condition preexisted service and underwent an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (2000).  Thus, establishing service 
connection for a disability based on aggravation requires (1) 
evidence sufficient to show that a disease or injury 
preexisted service; (2) evidence showing an increase in 
disability during service sufficient to raise a presumption 
of aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (2000).  Concerning item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

The veteran suffered a stroke (CVA) in 1986 with attendant 
residuals, was diagnosed as having idiopathic hypertrophic 
subaortic stenosis, an congenital disorder of myocardial 
structure by Dr. R. G. R. in 1981, and was noted to have a 
history of congestive heart failure by E. B. M., M.D., in 
1987.   This satisfies the first element of the claims for 
service connection for residuals of a stroke and a heart 
disorder.  See Caluza, supra.  But there is no competent 
medical evidence linking the veteran's current residuals of 
his 1986 stroke or a heart disorder to service.  The veteran 
contends that he was turned down for Officer Candidate School 
because he had a heart attack or stroke before his discharge.  
However, the service medical records are silent for 
complaints or diagnosis of, or treatment for, a heart attack 
or stroke.  The veteran was hospitalized in June 1955 in 
Germany for hemorrhoids and underwent surgery for excision of 
a rectal fistula.  During his 25-day stay, there was no 
indication of a heart disorder or stroke.  A June 1955 chest 
X-ray showed lungs and heart appeared normal.  A hospital 
record dated June 28, 1955 noted "cardiac and respiratory 
status good" and another dated July 1, 1955 showed "physical 
status good."  His July 1956 separation examination report 
noted that his heart, lungs and chest, and his vascular 
system were normal.  In an October 5, 1956 statement signed 
by the veteran, he certified that there had been no change in 
his physical condition since his separation examination and 
noted that he had four imbedded wisdom teeth and a broken 
bridge, which should have been taken care of three months 
earlier.  The veteran did not indicate that he received 
medical treatment within the first year after discharge and 
he did not file a service-connection claim until April 1994, 
38 years after his discharge, even though he did file claims 
for dental disorders immediately following his discharge.  
The first private treatment record indicating a possible 
heart or vascular disorder was a July 1969 laboratory report, 
which indicated that the veteran should see an internist for 
a possible heart murmur, nearly 13 years after discharge.  

The Board notes that the veteran indicated that he had been 
treated for the claimed disorders beginning in 1956 at VA 
Medical Centers (VAMCs) and the case was remanded by the 
Board to ascertain from the veteran specific information 
regarding the claimed treatment.  The RO attempted to contact 
the veteran by letter without response and telephone on 
several occasions and were unsuccessful.  The RO also 
contacted the VAMCs in Kansas City and Columbia, Missouri, 
and Muskegon, Michigan for any medical information on 
treatment for the veteran and all reported that they had no 
records.

The statement of the veteran as to his belief that his 
current vascular and heart disorders were incurred in or 
aggravated in service is not competent evidence with regard 
to the nexus issue.  See Grottveit v. Brown. 5 Vet. App. 
91,92-93 (1993).  There is no evidence that the veteran has 
the requisite medical expertise to enter a medical judgment 
as to the etiology of his current disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Thus, his own 
statements do not establish the required evidence needed, and 
the claims must be denied.  The veteran's treating physician, 
Dr. R. G. R. has indicated that the veteran's current 
problems are congenital and did not link them to any incident 
of active service.  To the extent that the evidence shows a 
congenital disorder of myocardial structure in 1981 that may 
have preexisted service, the Board notes that there is no 
evidence of such on entrance, in service or in close 
proximity thereto.  To the extent that the record on appeal 
arguably contains clear and unmistakable evidence that rebuts 
the legal presumption of sound condition at entrance, there 
simply is no evidence of an increase in cardiovascular 
disability in service sufficient to raise a presumption of 
aggravation, and significantly, no medical evidence linking 
any heart disorder that may have preexisted service to any 
incident of the veteran's military service.  Therefore, in 
the absence any medical evidence confirming that the veteran 
suffered a stroke or incurred a heart disorder to a 
compensable degree (10 percent) within one year following his 
release from active duty or that a preexisting disorder was 
aggravated therein, the claims must be denied.

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  38 U.S.C.A. § 
5103A(d)(1).  However, VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  In this case, the fact that the 
veteran has residuals of a stroke and a heart disorder is not 
in dispute.  The central question is whether such residuals 
resulted from a stroke or a heart disorder that was incurred 
in service or manifest within one year of discharge from 
service, or aggravated therein.  A physician who is requested 
to review the record and offer an opinion on the contended 
causal relationship would review the same evidence summarized 
above, to include no complaints of, or treatment for, a 
stroke or heart disorder, and a normal clinical evaluation of 
the veteran's heart, lungs and chest, and his vascular system 
at the time of his separation from service and relevant 
abnormal clinical findings first reported nearly 13 years 
after service.  In other words, there is no medical evidence 
dated during or proximate to service for the physician to 
examine or to cite in providing such an opinion.  This is 
especially so when the veteran's treating physician has 
indicated that his current disabilities are congenital and 
the first evidence of a possible heart disorder was reported 
in 1969.  Under these circumstances, it is the Board's 
judgment that no reasonable possibility exists that such 
assistance would aid in substantiating the claims.

Total Rating Based on Individual Unemployability (TDIU)

The veteran also claims that his service-connected 
disability(ies) renders him unemployable.  The Board is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities (such 
as the veteran's residuals of CVA, idiopathic hypertrophic 
aortic stenosis, congestive heart failure or chronic 
bronchitis).  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. 
§ 4.16(a).

The veteran is service connected for only one disability, 
hemorrhoids, at zero percent (noncompensable); and his 
combined disability rating is zero percent.  He fails to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a) 
for consideration of TDIU due to a single service-connected 
disability.  However, the Board must consider whether he may 
still be entitled to TDIU on an extra-schedular basis, under 
38 C.F.R. § 4.16(b).

The Board finds no basis to award the veteran TDIU.  There is 
no medical evidence to show that the veteran's hemorrhoids 
are symptomatic or productive of any industrial impairment.  
Significantly, there is no medical opinion of record that the 
veteran's service-connected disability has interfered with 
his employability to such a degree that he is unable to 
secure and follow a substantially gainful occupation.  In 
contrast, the evidence indicates that the veteran suffers 
from significant nonservice-connected disorders, which may 
not be considered in determining whether the veteran is 
unemployable due to his service-connected disability.  These 
nonservice-connected disorders include residuals of CVA, 
idiopathic hypertrophic aortic stenosis, congestive heart 
failure and chronic bronchitis.  The evidence does not show, 
and the veteran has not asserted that his hemorrhoids are in 
any way related to his industrial impairment. 

The Board acknowledges that the veteran undoubtedly 
experiences impairment in his ability to perform 
substantially gainful employment due to his nonservice-
connected disabilities.  However, the Board emphasizes that 
it must be shown that the veteran's service-connected 
disability precludes all forms of substantially gainful 
employment, consistent with his educational and vocational 
history.  Such is not shown here by persuasive evidence.  
Indeed, the veteran's hemorrhoids appear to be asymptomatic.  
Various private medical provider statements indicate that the 
veteran's nonservice-connected disabilities, particularly the 
residuals of his 1986 CVA are the reason for his occupational 
incapacity.  See statements submitted in support of his SSA 
disability claim by Dr. E. B. M. dated January 1, 1998; J. B. 
H., D.O.; B. H. dated in 1987; B. S. S., RN, dated August 18, 
1987; speech pathologist T. E. H., M.A., CCC-SP, dated in 
September 1987; and psychiatrist K. C. D., M.D., dated 
September 16, 1987.  In short, there is simply no persuasive 
evidence of record that supports the veteran's claim that he 
is unemployable by virtue of his service-connected 
hemorrhoids.  As such, the Board finds that the preponderance 
of the evidence is against a finding that the veteran is 
unemployable due to his service-connected disability.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine under 38 U.S.C.A. § 5107 (West Supp. 2001) in 
connection with the veteran's claims for service connection 
and for TDIU; however, as the preponderance of the evidence 
is against the claims, that doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to service connection for residuals of a stroke 
is denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



